Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 1 of 40




            EXHIBIT 1
     Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 2 of 40
                               Claudinne Feliciano                  11/28/2018


                                                                           1


         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
         ------------------------------------------x
         CLAUDINNE FELICIANO,
                                   Plaintiff,
                                                              Index No.
                -against-                            17-CV-055507 (AKH)


         CORELOGIC SAFERENT, LLC,
         a/k/a CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC,


                        MS. CASTILLO:       Defendant.
         ------------------------------------------x


                        Deposition of CLAUDINNE FELICIANO
                          Wednesday, November 28, 2018
                                New York, New York




         REPORTED BY:      Aline Akelis
         Job No. 11659




email@tobyfeldman.com          Toby Feldman, Inc.                 Certified WOB
tobyfeldman.com              NATIONWIDE SERVICES                 (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 3 of 40
                               Claudinne Feliciano                  11/28/2018


                                                                          24
   1                              Claudinne Feliciano
   2            A       Not necessarily.         It was a,
   3      noticed that there was a case filed.               I
   4      did not know what that meant.
   5            Q       Let me unpack this a little
   6      bit and make sure I understand.             By the
   7      time that you reached, when you reached
   8      out to the labor attorney, when was
   9      that approximately, do you recall?
 10             A       Sometime in, I think now 2015
 11       perhaps.
 12             Q       I'll represent to you that
 13       when we talk about the housing court
 14       action, and we'll look at some
 15       documents, it's my understanding that
 16       that action was filed in 2014; does
 17       that sound correct to you?
 18             A       I don't know.
 19             Q       When you reached out to the
 20       labor attorney in approximately 2015,
 21       at that point in time had you received
 22       a copy of a document that showed the
 23       case that you reference as being open?
 24             A       Did I receive a copy of a
 25       document that showed that there was a



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 4 of 40
                                Claudinne Feliciano                11/28/2018


                                                                          25
   1                               Claudinne Feliciano
   2      case opened against me?
   3            Q       Yes.
   4            A       I'm sorry, I'm not sure I
   5      understand.
   6            Q       It's no problem.          Let me
   7      rephrase.
   8                    You mentioned that you
   9      reached out to this labor attorney
 10       because you saw that -- I assume you're
 11       referring to a document.            Is that
 12       correct?
 13             A       Yes.
 14             Q       What was that document?
 15             A       It was one from CoreLogic
 16       that showed, at the bottom, it had my
 17       name and it had this [deposition] that
 18       says "case filed."
 19             Q       And that's what prompted you
 20       to reach out --
 21             A       Correct.
 22             Q       -- labor attorney.
 23                     Just another thing for the
 24       record.
 25                     It's helpful for the court



email@tobyfeldman.com            Toby Feldman, Inc.              Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES              (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 5 of 40
                               Claudinne Feliciano                 11/28/2018


                                                                          41
   1                               Claudinne Feliciano
   2      that.
   3                    Do you have any understanding
   4      of whether or not you're seeking to
   5      represent individuals who live in the
   6      state of New York or who live outside
   7      of the state of New York?
   8                    MR. FISHMAN:      Object to the
   9            form.
 10             A       I don't know.
 11             Q       Do you know if there is more
 12       than one class that you're seeking to
 13       represent?
 14                     MR. FISHMAN:      Object to the
 15             form.
 16             A       I don't know.
 17             Q       Now, you say that you
 18       understand that you're serving as a
 19       class representative, correct?
 20             A       Correct.
 21             Q       What's your understanding of
 22       your role as the class representative?
 23                     MR. FISHMAN:      Object to the
 24             form.
 25             A       To act in the class' best



email@tobyfeldman.com           Toby Feldman, Inc.               Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 6 of 40
                               Claudinne Feliciano                 11/28/2018


                                                                          42
   1                               Claudinne Feliciano
   2      interest and to be here and be made
   3      available for my attorneys, for the
   4      deposition and any other appearances or
   5      tasks that might be associated, too.
   6            Q       Was it your testimony earlier
   7      that you first came to interact with
   8      Mr. Fishman in 2015; is that correct?
   9            A       Correct.
 10             Q       Do you know when this
 11       lawsuit, the one that you currently
 12       have pending against CoreLogic, do you
 13       know when that was filed?
 14             A       The exact date?
 15             Q       To the best of your
 16       recollection.
 17             A       I'd have to confirm with
 18       Mr. Fishman as to exactly when he filed
 19       it.
 20             Q       Do you know if it was this
 21       past year?
 22                     MR. FISHMAN:      I'm sorry, do
 23             you mean past year, the year prior
 24             to this year or this current year?
 25                     MR. ST. GEORGE:        I mean this



email@tobyfeldman.com           Toby Feldman, Inc.               Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 7 of 40
                                Claudinne Feliciano                11/28/2018


                                                                          58
   1                               Claudinne Feliciano
   2      apartment?
   3            A       Yes.
   4            Q       When did you leave the
   5      West 16th Street apartment?
   6            A       That was in, circa July 2014.
   7            Q       When you left the West 16th
   8      Street apartment in July of 2014, you
   9      moved in with your parents in the
 10       Valley Cottage residence; is that
 11       right?
 12             A       Correct.
 13             Q       And you were living with your
 14       parents in the Valley Cottage residence
 15       as of July of 2015.
 16             A       Correct.
 17             Q       How long had you lived at the
 18       West 16th Street address at the time
 19       that you moved out?
 20             A       Eight years.
 21             Q       Why did you move?
 22             A       Rent increase.
 23             Q       What was the nature of the
 24       rent increase?
 25             A       They wanted for another two



email@tobyfeldman.com            Toby Feldman, Inc.              Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES              (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 8 of 40
                                 Claudinne Feliciano               11/28/2018


                                                                          59
   1                                Claudinne Feliciano
   2      years close to 3,000 a month.
   3            Q       What were you paying at the
   4      time that you moved out?
   5            A       Circa 2,400.
   6            Q       They wanted an approximately
   7      $600 increase in rent per month.
   8            A       Yeah.
   9                    MR. ST. GEORGE:          You should
 10             all move to Richmond, by the way.
 11             $3,000 a month might buy you a
 12             city block.
 13             Q       So the rent increase prompted
 14       you to move.
 15             A       Correct.
 16             Q       When you moved in with your
 17       parents, were you paying any rent at
 18       that time?
 19                     MR. FISHMAN:        Object to the
 20             form.    Are you asking her if she
 21             paid rent to her parents?
 22             Q       I'm just asking if you paid
 23       rent when you moved in with your
 24       parents.
 25             A       No.



email@tobyfeldman.com             Toby Feldman, Inc.             Certified WOB
tobyfeldman.com                 NATIONWIDE SERVICES             (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 9 of 40
                               Claudinne Feliciano                 11/28/2018


                                                                          70
   1                              Claudinne Feliciano
   2      it correct that while you were living
   3      with your parents you actually did
   4      apply to an apartment complex called
   5      Hunter's Point?
   6                    MR. FISHMAN:      Object to the
   7            form.
   8            A       I applied there while I was
   9      still -- no, you're right.
 10                     No, you're not right.        I
 11       applied -- that's why there's something
 12       wrong with the timeline.
 13                     I was still in my 27
 14       West 16th Street apartment when I
 15       applied at Hunter's Point.
 16             Q       Do you recall when you
 17       applied at Hunter's Point?
 18             A       It was through the lottery.
 19             Q       Explain to me what that
 20       means, as a non-New Yorker.
 21             A       There's a New York state
 22       lottery that you can go to for,
 23       essentially, rent, affordable housing
 24       like rent-stabilized apartments.
 25                     And it's a number of



email@tobyfeldman.com           Toby Feldman, Inc.               Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 10 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           71
   1                               Claudinne Feliciano
   2      different apartment complexes
   3      throughout the city.          And it's income
   4      qualified, so based on your income they
   5      also, you qualify for a specific rent.
   6      And Hunter's Point came up as having,
   7      as now accepting applications.
   8              Q      So is it now your testimony
   9      that you were living at the West 16th
 10       Street apartment at the time that you
 11       applied to Hunter's Point?
 12              A      Through the lottery, correct,
 13       yes.
 14              Q      When did you apply to
 15       Hunter's Point?
 16              A      So that had to have been
 17       right before I moved out, May, June,
 18       time frame.
 19              Q      What year?
 20              A      Yeah, it had to have been
 21       then.       If I moved out in 2014, then
 22       May, June of 2014.
 23              Q      Let me ask about that
 24       application.
 25                     What do you recall about the



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 11 of 40
                                  Claudinne Feliciano               11/28/2018


                                                                           73
   1                                 Claudinne Feliciano
   2      You don't know if you're going to be --
   3      it's literally, you're kind of throwing
   4      your name in a basket and hoping that
   5      it gets picked.
   6              Q      Okay.    So you went online and
   7      submitted the application to Hunter's
   8      Point.        Were you then contacted by
   9      Hunter's Point?
 10              A       No.   I went online and just
 11       clicked that I would like to be entered
 12       into the lottery.
 13              Q       Tell me what happened after
 14       that.
 15              A       Hunter's Point contacted me
 16       and asked me to submit documentation
 17       for the application.
 18                      MR. FISHMAN:        Excuse me, off
 19              the record for one second.
 20                      (Brief discussion off the record.)
 21              Q       Hunter's Point reached out to
 22       you and asked you to submit an
 23       application; is that correct?
 24              A       They requested documentation
 25       from me.



email@tobyfeldman.com              Toby Feldman, Inc.             Certified WOB
tobyfeldman.com                  NATIONWIDE SERVICES             (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 12 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           74
   1                               Claudinne Feliciano
   2             Q      What type of documentation,
   3      if you recall?
   4             A      I believe bank statements,
   5      employment confirmation.            I don't
   6      recall the full list, but just the
   7      generic documentations that are usually
   8      requested at the time of a rental
   9      application.
 10              Q      What type of unit, if there
 11       was a specific type of unit at that
 12       point in time, what type of unit were
 13       you seeking to apply to rent at
 14       Hunter's Point?
 15              A      Studio to one bedroom.          It
 16       would be whatever I income-qualified
 17       for.
 18              Q      What amount of rent were you
 19       hoping to pay or could you afford at
 20       that point in time?
 21              A      It was circa, around a little
 22       less than 2,000 for these units, from
 23       what I remember.
 24              Q      Skipping ahead just briefly,
 25       do you recall what rent you were paying



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 13 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           75
   1                               Claudinne Feliciano
   2      for the Forest Hills residence?
   3             A       Forest Hills was 2,000.
   4             Q       Is it fair to say that the
   5      rent you paid at Forest Hills and the
   6      rent that you were potentially going to
   7      pay at Hunter's Point was pretty
   8      equivalent?
   9                     MS. CASTILLO:       Object to the
 10              form.
 11              A      Yes.
 12              Q      Again, you did not pay rent
 13       during the period of time you lived
 14       with your parents.
 15              A      No.
 16              Q      So after you submitted the
 17       documentation to Hunter's Point that
 18       you've described, what happened next?
 19              A      After I submitted the
 20       documentation to Hunter's Point, I
 21       received notification that I was not, I
 22       did not get the apartment.
 23              Q      Do you recall how you
 24       received that notification; was it a
 25       letter, an e-mail, or a phone call?



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 14 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           76
   1                               Claudinne Feliciano
   2             A      I don't remember.
   3             Q      Did you ever go and tour
   4      Hunter's Point and see any of the
   5      units?
   6             A      No.
   7             Q      Do you recall if you ever had
   8      any telephone conversation with anyone
   9      at Hunter's Point or whether you
 10       communicated electronically?
 11              A      At the time of the...
 12              Q      At the time of the
 13       application.
 14              A      Well, via e-mail when they
 15       were requesting the documents.
 16              Q      So you did not communicate by
 17       phone, it was done by e-mail.
 18              A      From my recollection.
 19              Q      What did you do after you
 20       received notice from Hunter's Point
 21       that you did not, that you would not be
 22       able to rent an apartment there?
 23              A      I applied for another place
 24       at Rego Park.
 25              Q      Where is Rego Park?



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 15 of 40
                                 Claudinne Feliciano                11/28/2018


                                                                           77
   1                                Claudinne Feliciano
   2             A      In Queens.
   3             Q      Was that also through the
   4      lottery?
   5             A      No.
   6             Q      Were there other places other
   7      than, besides Hunter's Point that you
   8      could have applied to through the
   9      lottery?
 10              A      Yes, but none of them
 11       selected me.
 12              Q      I see.    So the apartment
 13       complexes have to reach out to you --
 14       let me rephrase that.
 15                     As a result of the lottery,
 16       you submitted inquiries to a number of
 17       apartment complexes.
 18              A      Correct.
 19              Q      Do you recall how many?
 20              A      No.
 21              Q      Is it your testimony that
 22       Hunter's Point is the only one that
 23       responded to your inquiry?
 24              A      Correct.
 25              Q      Do you know whether or not



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 16 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           78
   1                               Claudinne Feliciano
   2      you would have been eligible to -- let
   3      me rephrase.      I'm not sure -- I just
   4      don't understand how the lottery works.
   5                    Do you receive a type of rent
   6      subsidy as a result of the lottery?
   7             A      I don't know.        For Hunter's
   8      Point, for this application, my
   9      understanding is that I would based on
 10       my income be eligible for rent,
 11       rent-stabilized.
 12              Q      So it's your understanding
 13       that you would have been eligible for
 14       rent-stabilized housing and that you
 15       would have paid a certain amount of
 16       rent each month at Hunter's Point.
 17              A      Correct.
 18              Q      Let's talk about Rego Park.
 19                     So after you were turned down
 20       by Hunter's Point you said that you
 21       applied at Rego Park in Queens,
 22       correct?
 23              A      Correct.
 24              Q      What was the result of that
 25       application?



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 17 of 40
                                  Claudinne Feliciano               11/28/2018


                                                                           79
   1                                 Claudinne Feliciano
   2             A      Denied.
   3             Q      Do you know why?
   4             A      From my recollection it was
   5      due to adverse report, tenant report.
   6             Q      Do you have any documents
   7      that you received from Rego Park?
   8             A      No.
   9             Q      Do you recall the specific
 10       amount of rent that you were seeking to
 11       pay at Rego Park?
 12              A      I can give you a ballpark.        I
 13       believe it was around eighteen-
 14       to 1900.      I don't recall exact.
 15              Q      Okay.    So apart from Hunter's
 16       Point and Rego Park, were there any
 17       other applications that you can recall
 18       submitting at the time that you were
 19       still living at the West 16th Street
 20       apartment complex?
 21              A      No.
 22              Q      After you were denied by
 23       Hunter's Point and Rego Park, I take it
 24       that you made the decision to move in
 25       with your parents.



email@tobyfeldman.com             Toby Feldman, Inc.              Certified WOB
tobyfeldman.com                 NATIONWIDE SERVICES              (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 18 of 40
                                 Claudinne Feliciano                11/28/2018


                                                                           88
   1                                Claudinne Feliciano
   2             A      Correct, correct.
   3             Q      It lists your annual salary
   4      as $99,000; was that correct?
   5             A      Yes.
   6             Q      At the time that you were
   7      denied or you heard back from Hunter's
   8      Point that you weren't going to be able
   9      to rent the apartment there, you
 10       mentioned that you received some form
 11       of documentation from Hunter's Point;
 12       is that right?
 13              A      I don't recall how I got the
 14       notification.        I don't remember how I
 15       got the notification that I was denied.
 16              Q      Do you recall any specifics
 17       that were provided by Hunter's Point as
 18       to why you had been denied?
 19              A      No.
 20              Q      Did you ever have any
 21       conversations after that with Hunter's
 22       Point about why you had been denied?
 23              A      After I had, I did.            I had a
 24       conversation with Hunter's Point after
 25       I had chatted with James.



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 19 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           89
   1                               Claudinne Feliciano
   2             Q      Do you recall when that was?
   3             A      No.
   4             Q      Do you recall if it was
   5      in 2015 or 2016?
   6             A      No.
   7             Q      What was that conversation
   8      that you had with Hunter's Point?
   9             A      I called to request an
 10       adverse action letter.
 11              Q      What did they say, what did
 12       Hunter's Point say in response to that
 13       request?
 14              A      That they would mail me an
 15       adverse action letter.
 16              Q      Did they do so?
 17              A      Yes.
 18              Q      Did you review that letter?
 19              A      Yes.
 20              Q      What did it say, if you
 21       recall?
 22              A      I remember it being generic,
 23       just saying that there was -- what's
 24       the word for it -- inconsistencies on
 25       my credit report, something or other



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 20 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           90
   1                               Claudinne Feliciano
   2      like that.      Again, very generic
   3      paraphrasing because I do not remember
   4      exact wording.
   5             Q      I'm going to hand you what
   6      I'll have marked as Exhibit 3.
   7                    (Exhibit 3, Hunter’s Point South
   8             Leasing letter, July 27, 2015, 2 pages,
   9             marked for identification as of this
 10              date.)
 11              Q      Do you recognize this
 12       document, Ms. Feliciano?
 13              A      Yes.
 14              Q      Is this a copy of the letter
 15       that you received from Hunter's Point
 16       after you reached out to Hunter's
 17       Point?
 18              A      It looks like it.
 19              Q      The date at the top says
 20       July 27, 2015, do you see that?
 21              A      Yes.
 22              Q      Do you recall if that is the
 23       period of time when you reached out to
 24       Hunter's Point?
 25              A      No.



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 21 of 40
                                 Claudinne Feliciano                11/28/2018


                                                                           91
   1                                Claudinne Feliciano
   2             Q        Why do you say that?         When
   3      had you reached out to Hunter's Point?
   4             A        It was after I had chatted
   5      with James.        So he asked he if I had
   6      received such a copy, and I said no.
   7                      But this looks like what I
   8      was subsequently mailed after I had the
   9      follow-up conversation with Hunter's
 10       Point.        And I don't remember when that
 11       was exactly.
 12              Q       Do you know if it would have
 13       been multiple months after July
 14       of 2015?
 15              A       Yes, most likely because I
 16       didn't see James right away, right.
 17              Q       Approximately how long after
 18       you applied to Hunter's Point did it
 19       take you to meet with Mr. Fishman?
 20              A       I don't recall.         I don't
 21       recall our first meeting.
 22              Q       Do you know if it was a year
 23       or more after you were denied with
 24       Hunter's Point?
 25              A       I don't think it was more



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 22 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                           92
   1                               Claudinne Feliciano
   2      than a year because I was already
   3      moving into Forest Hills.
   4                    I don't know, I don't
   5      remember.
   6             Q      Is it fair to say it was some
   7      period of months afterward, at least
   8      two months or more?
   9             A      I'm comfortable with at least
 10       two months or more.         Anything other, I
 11       don't know.
 12              Q      Even though this document is
 13       dated July 27, 2015, it's your
 14       testimony that you didn't receive a
 15       copy of this document at that date, you
 16       received it at least two months later
 17       after you reached out to Hunter's
 18       Point.
 19              A      Correct.
 20              Q      If you look at the document,
 21       you see that the box, you see that it
 22       says, "Dear applicant, we are sorry to
 23       inform you that your application has
 24       been rejected.      You have not met the
 25       standard screening criteria established



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 23 of 40
                                   Claudinne Feliciano                11/28/2018


                                                                          171
   1                                  Claudinne Feliciano
   2      had other than speaking?
   3              A      E-mail.
   4              Q      Do you know how many times we
   5      e-mailed each other, you to me, you to
   6      me and Ms. Castillo, Ms. Castillo just
   7      to you, or any combination?
   8              A      Various.      I mean, there were
   9      numerous times.
 10              Q      Do you remember how many
 11       times we have communicated since the
 12       very first time we met, either on the
 13       phone, in person, or e-mail?
 14              A      A number.
 15              Q      Approximately.
 16              A      Over a dozen times.              I mean,
 17       really, yeah, between e-mail and office
 18       visits, we've been in communication,
 19       constant communication.
 20              Q      Thank you.         I also want to go
 21       over some things you mentioned earlier
 22       about your understanding of your role
 23       as the class representative and the
 24       seriousness to which you take that
 25       role.       Can you describe that?



email@tobyfeldman.com           Toby Feldman, Inc.                  Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                  (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 24 of 40
                                  Claudinne Feliciano               11/28/2018


                                                                        172
   1                                 Claudinne Feliciano
   2             A       I'm prioritizing my role here
   3      with the utmost importance.                   I take
   4      this, this position very seriously.
   5      And I understood what I was signing up
   6      for at the beginning.
   7             Q       Are you prepared to do
   8      whatever is reasonably asked of you in
   9      connection with your role as class
 10       representative?
 11                     MR. ST. GEORGE:           Object to
 12              form.
 13              A      Yes.
 14              Q      You also were asked before
 15       about being able to travel to New York
 16       for a trial.
 17              A      Mm-hmm.
 18              Q      And you stated that you would
 19       prioritize it.       Can you tell us what is
 20       involved with you doing that and being
 21       able to do that, and do you see any
 22       difficulty in doing that?
 23                     MR. ST. GEORGE:           Object to
 24              form.
 25              A      I don't, I don't actually see



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 25 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        173
   1                               Claudinne Feliciano
   2      any difficulty in that.            You know, like
   3      I said before, I'm prioritizing my
   4      responsibilities here.           With, you know,
   5      reasonable notice, I should be able to,
   6      you know, organize my work schedule and
   7      come out.
   8                    I don't have a position where
   9      I necessarily have to request
 10       permission to travel or take vacation.
 11       I'm not on an operational schedule
 12       where there are specific blackout
 13       dates.
 14                     So there's nothing that would
 15       impede me from being able to carry out
 16       my responsibilities and be present for
 17       a time frame with reasonable notice.
 18              Q      Other than traveling back to
 19       New York, assuming you're still in
 20       London at the time, if there's a trial
 21       of the case, do you see any other
 22       issues that could impair or impede your
 23       ability to fully serve as a class
 24       representative in this lawsuit?
 25              A      No.



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 26 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        174
   1                               Claudinne Feliciano
   2             Q      I know that there was a fair
   3      amount of discussion about a timeline
   4      and when you were living in different
   5      places, that you raised a number of
   6      times that you were not 100 percent
   7      certain or clear of the timeline as to
   8      when you left the West 16th Street
   9      apartment.      Have you had an opportunity
 10       to refresh your recollection about that
 11       timeline?
 12              A      Yes.
 13              Q      What's your testimony as to
 14       when you left, when you moved out of
 15       the West 16th Street apartment?             When
 16       did that occur?
 17              A      July of 2015.
 18              Q      July of 2015?
 19              A      Yes.
 20              Q      Where did you move to from
 21       there?
 22              A      My parents' house.
 23              Q      And you stayed with your
 24       parents until when?
 25              A      November of 2016.



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 27 of 40
                                 Claudinne Feliciano                11/28/2018


                                                                        175
   1                                Claudinne Feliciano
   2              Q      So based on that timeline,
   3      you were with your parents for about 16
   4      or 17 months.
   5              A      Yes.
   6              Q      During the period that you
   7      lived at West 16th Street, was
   8      FM United always the landlord or did it
   9      change?
 10              A      We had changes to the name of
 11       the company that we should write out
 12       our checks to, yes.
 13              Q      Who did you make the rent
 14       payments to?
 15              A      It would be FM United in this
 16       case.       I forgot the name prior to when
 17       I first entered the apartment.
 18              Q      So sometime after you first
 19       moved into the apartment, the name on
 20       the check that you were told to write
 21       changed?
 22              A      Correct.
 23              Q      Do you know how long after
 24       you moved in did that happen?
 25              A      Probably, at least, probably



email@tobyfeldman.com             Toby Feldman, Inc.              Certified WOB
tobyfeldman.com                 NATIONWIDE SERVICES              (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 28 of 40
                                 Claudinne Feliciano                11/28/2018


                                                                        176
   1                                Claudinne Feliciano
   2      into my second, my first renewal.
   3             Q      How many separate leases did
   4      you sign for that apartment?
   5             A      Three.
   6             Q      Would that be the initial
   7      lease -- when you first moved in, would
   8      that be lease number one?
   9             A      Correct.
 10              Q      When was lease number two?
 11              A      It was two-year leases.             So
 12       that would be '08, '09, '10, '11, so
 13       that would be from '12, '13.                 So that
 14       would be from 2012 and then again in
 15       twenty -- I'm sorry.           2008, 2011 and
 16       then the last one before I left which I
 17       would have signed circa 2014.
 18                     They're not calendar years,
 19       right, because I would have -- if I
 20       signed the lease in August of 2008 then
 21       it would have been until August
 22       of 2009, August of 2010.             And then I
 23       would have signed my new lease upon
 24       that for another two years, and then
 25       another two years.



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 29 of 40
                                Claudinne Feliciano                   11/28/2018


                                                                          177
   1                               Claudinne Feliciano
   2             Q      So your first renewal would
   3      have been in 2010.
   4             A      Yes.
   5             Q      Then your second renewal was
   6      in 2012.
   7             A      Correct.
   8             Q      Were you offered renewal
   9      leases each time, or did you ask for
 10       them, or how did that happen?
 11              A      They were provided.           They
 12       mailed to me my renewal.
 13              Q      What was the mechanism or
 14       procedure you used to pay your rent
 15       during the period you lived at West
 16       16th Street, and if that changed would
 17       you tell us how it changed.
 18              A      Primarily via check.          And
 19       then I did start doing Chase online
 20       pay.    This didn't work out very well,
 21       as I soon found out that the landlord
 22       did not accept the online payment.                 But
 23       Chase did not credit the money back to
 24       my account.
 25              Q      Let's take it step by step.



email@tobyfeldman.com            Toby Feldman, Inc.                 Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES                 (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 30 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        178
   1                               Claudinne Feliciano
   2      How did you set up this Chase online
   3      pay process, and what steps did you
   4      take to effectuate it?
   5             A      How did I set it up?          Right
   6      on Chase online.
   7             Q      What did you do?
   8             A      I went online and I put in
   9      the name of my landlord, FM United,
 10       their address; standard information
 11       that the online form asks you.
 12                     Then you submit the amount
 13       that you want to pay and then click,
 14       send or okay or the magic button for it
 15       to go out.
 16              Q      What's your understanding as
 17       to what occurred after you hit send or
 18       okay; what was the process that then
 19       took place?
 20              A      Chase would debit it out of
 21       my account.      The money, the funds are
 22       no longer available on my account.             And
 23       that they would send it to whomever I
 24       would address them to send it.
 25              Q      Would they actually create a



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 31 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        179
   1                               Claudinne Feliciano
   2      paper check and put it in the mail and
   3      mail it to whoever --
   4             A      I don't know.
   5             Q      -- or did it go some other
   6      way?
   7             A      I don't know.
   8             Q      How quickly after you hit
   9      okay or send did that money get debited
 10       from your account?
 11              A      Immediately.
 12              Q      When did you start using that
 13       mechanism to pay your rent?
 14              A      I started using that
 15       around 2014.
 16              Q      Would you describe how that,
 17       did it work as you wanted to or
 18       something else?
 19              A      No, it did not work.
 20              Q      What was wrong with it and
 21       what occurred?
 22              A      Well, I was sending the
 23       payment via, I sent it out multiple
 24       months, actually.        And then it appears,
 25       which I later found out from



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 32 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        180
   1                               Claudinne Feliciano
   2      conversations with the management
   3      company that they hadn't accepted the
   4      payment.
   5                    But that payment, as I stated
   6      before, wasn't being credited back to
   7      my account.      So it looks like the money
   8      is gone.      But there's a gap in which
   9      the other end wasn't receiving
 10       it-slash-accepting it.
 11                     And so then it looked on the
 12       record of the management company as
 13       though I hadn't paid my rent.               But it
 14       looked on my records as if I had.
 15              Q      Mr. St. George asked you
 16       earlier about being delinquent in the
 17       rent.      What were you referring to in
 18       response to those questions that he
 19       asked you about when he used the word
 20       "delinquent"?
 21              A      If I was late, right, on my
 22       rent payments.
 23              Q      Did you attribute delinquency
 24       to this problem you were having with
 25       Chase Pay?     Was there any connection



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 33 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        181
   1                               Claudinne Feliciano
   2      between those two things or were they
   3      separate?
   4                    MR. ST. GEORGE:         Object to
   5             form.
   6             A      I didn't think that I was
   7      being delinquent with Chase Pay.            I
   8      wouldn't include that.
   9             Q      Did your landlord consider
 10       you to be delinquent while you were
 11       having problems with Chase Pay?
 12              A      Yes.
 13              Q      What, if anything, did you do
 14       about that?
 15              A      I called the landlord.
 16              Q      What occurred?
 17              A      I said that I had been using
 18       Chase Pay and -- the management
 19       company, I called and I've been using
 20       Chase Pay and that I don't understand
 21       because the money is not in my account.
 22                     And he said well we
 23       haven't -- I don't exactly recall the
 24       right word, if he said he wasn't
 25       accepting it or they were rejecting it



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 34 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        182
   1                               Claudinne Feliciano
   2      or whatnot.      But the money, they
   3      weren't taking the money for unknown
   4      reason.
   5                    And then I said, okay, but
   6      you're going to -- paraphrasing,
   7      obviously -- you're going to have to
   8      give me time now, because I have to
   9      call Chase and ask them where my money
 10       is, have them credit that to my
 11       account, and then I'm going to have to
 12       write you a check, because, in order to
 13       sort this situation out.            They said,
 14       okay, that's fine.
 15                     I did that.      I called Chase.
 16       They credited my money.            I called the
 17       management company back that and told
 18       them that it was going to take X number
 19       of days, 24 to 48 hours for them to
 20       fully credit my bank account back,
 21       standard process, and that I would mail
 22       them a check for the amount owed.
 23              Q      What year did all that occur,
 24       in this conversation?
 25              A      That was 2014.



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 35 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        186
   1                               Claudinne Feliciano
   2             Q       What do you understand now?
   3             A       That they did not have to
   4      renew my lease.
   5             Q       Mr. St.George asked you
   6      before about whether -- you described
   7      that there was some stress related to
   8      the situation with the Hunter's Point
   9      application and denial.
 10                     Did that denial of that
 11       apartment have any effect or impact on
 12       your lifestyle or behavior?
 13                     I understand that
 14       Mr. St. George asked if the stress
 15       caused you to change your lifestyle or
 16       behavior.      But I'm asking you a
 17       different question.
 18                     Did the inability to rent
 19       that apartment have any effect on your
 20       life, your lifestyle, your behavior, or
 21       anything related to your life?
 22                     MR. ST. GEORGE:         Object to
 23              form.
 24              A      Yes.   It made me alter my
 25       lifestyle significantly.



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 36 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        187
   1                               Claudinne Feliciano
   2              Q     How is that?
   3              A     Instead of living in the
   4      city, essentially being able to walk to
   5      work, I moved out to my parents' house;
   6      incurred the cost to move out to my
   7      parents' house; incurred the added cost
   8      to commute; and then, of course,
   9      incurred all the costs to continue
 10       looking for apartments.
 11                     I did just only apply to
 12       Forest Hills and luckily was able to
 13       sort that out and get accepted.             But I
 14       had gone on numerous apartment, looking
 15       for various apartments throughout the
 16       city.
 17                     And then, of course, the
 18       added expense of having to move again
 19       from my parents' place to the Forest
 20       Hills apartment that I was ultimately
 21       able to secure.
 22                     And then, of course,
 23       throughout the time, just having, you
 24       know, all of the costs associated with
 25       having to commute in and out of the



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 37 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        188
   1                               Claudinne Feliciano
   2      city for work.      And also just
   3      lifestyle, right.        My friends are here,
   4      not in Rockland County.
   5             Q       Is there any difference
   6      between living in the city and living
   7      with your parents in terms of economic
   8      issues, expense of getting to work or
   9      to get anywhere else; can you describe
 10       what that was like?
 11                     MR. ST. GEORGE:         Object to
 12              form.
 13              Q      For you economically.         Did it
 14       have an economic impact on you?
 15                     MR. ST. GEORGE:         Object to
 16              form.
 17              A      The added expense of
 18       traveling from the city, from upstate
 19       New York into the city?
 20              Q      I'm asking any kind of
 21       economic expense you incurred or
 22       experienced because you were not able
 23       to rent that Hunter's Point apartment.
 24              A      The added expense of my
 25       commute.      The added expense of



email@tobyfeldman.com           Toby Feldman, Inc.                Certified WOB
tobyfeldman.com               NATIONWIDE SERVICES                (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 38 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        189
   1                               Claudinne Feliciano
   2      continuing to search for apartments.
   3             Q      Do you know how much the
   4      added expense for the commute was?
   5             A      Yeah, my ticket was a little
   6      bit over $100 -- no, it was more than
   7      that.      It was, I think up to almost 150
   8      a month.
   9             Q      As compared to, how much
 10       would it have cost if you were living
 11       at Hunter's Point and going to work
 12       from there?
 13              A      It would have just been the
 14       Metrocard.
 15              Q      I'm going to show you the
 16       complete Exhibit 7, which is the
 17       amended complaint that has the exhibits
 18       attached.      I'm going to ask you to take
 19       a look at that.       Do you have Exhibit 7?
 20              A      Yes.
 21              Q      And the pages attached at the
 22       end?
 23              A      I have these two documents.
 24                     MR. ST. GEORGE:         Those are
 25              the two exhibits.



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 39 of 40
                                Claudinne Feliciano                 11/28/2018


                                                                        193
   1                               Claudinne Feliciano
   2             Q      Did you ever go to court in
   3      connection with that case; did you
   4      physically ever go to the court in
   5      connection with that case?
   6             A      No.
   7             Q      So you also testified earlier
   8      that you applied to rent an apartment
   9      in Forest Hills; do you remember the
 10       name of that landlord?
 11              A      Kaled Management Company.
 12              Q      I believe you also testified
 13       that there was initially a problem with
 14       that application; is that correct, what
 15       you said earlier?
 16              A      Yes.
 17              Q      What was the problem?
 18              A      It was rejected.
 19              Q      Why was it rejected?
 20              A      There was, the feedback that
 21       I got from the broker was that it
 22       looked like there was some case that
 23       was opened.      I said that's incorrect
 24       and I e-mailed her the letter, the
 25       letter that shows that it was the



email@tobyfeldman.com            Toby Feldman, Inc.               Certified WOB
tobyfeldman.com                NATIONWIDE SERVICES               (800) 246.4950
       Case 1:17-cv-05507-AKH Document 36-2 Filed 01/18/19 Page 40 of 40
                                 Claudinne Feliciano                11/28/2018


                                                                        194
   1                                Claudinne Feliciano
   2      expungement demand.
   3             Q      Let me show you, I'm going to
   4      ask you to take a look at Exhibit 5,
   5      page 3 of Exhibit 5 which is Bates
   6      stamped CLF 00078; do you recognize
   7      that document?
   8             A      Yes.
   9             Q      What, if anything, did you do
 10       with that document in connection with
 11       the Forest Hills application?
 12              A      This is the document I sent
 13       to the broker and she forwarded it on
 14       to the management company.
 15              Q      And what, if anything,
 16       occurred as a result of that?
 17              A      My application was approved.
 18              Q      How long after that did you
 19       move in there?
 20              A      Immediately.
 21              Q      Were you given a lease?
 22              A      Yes, for a year starting
 23       November 1, circa.
 24              Q      Of what year?
 25              A      2016.



email@tobyfeldman.com             Toby Feldman, Inc.              Certified WOB
tobyfeldman.com                 NATIONWIDE SERVICES              (800) 246.4950
